 Case 3:20-cr-03786-JLS Document 67 Filed 04/07/21 PageID.152 Page 1 of 1




 1
                            IN THE UNITED STATES DISTRICT COURT
 2

 3             IN AND FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 4
                                  (HON. JANIS L. SAMMARTINO )
 5

 6    UNITED STATES OF AMERICA,                      )       Case No. 20-CR-03786-JLS
                                                     )
 7                                                   )
              Plaintiffs,                                    ORDER CONTINUING MOTION
                                                     )       HEARING/TRIAL SETTING
 8
                                                     )
 9    vs.                                            )
                                                     )
10    NIMAN KAUR SUDWAL,                             )
                                                     )
11                                                   )
              Defendant.
12    _________________________________

13
             Pursuant to joint motion and good cause appearing, IT IS HEREBY ORDERED that the
14
     Motion Hearing/Trial Setting presently scheduled for April 9, 2021 shall be continued to May 14,
15
     2021 at 1:30 p.m. Defendant shall file an acknowledgement of the new hearing date by April 30,
16
     2021.
17
             For the reasons set forth in the joint motion, the Court finds that the ends of justice will be
18
     served by granting the requested continuance, and these outweigh the interests of the public and
19
     the defendant in a speedy trial. Accordingly, the delay occasioned by this continuance is
20
     excludable pursuant to 18 U.S.C. § 3161(h)(7)(A).
21
             IT IS SO ORDERED.
22
     Dated: April 7, 2021
23

24

25

26
27

28


                                                         1
